Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/01/2021. Claims 1-7 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/01/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 08/26/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-039935, filed on 03/09/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, specifically, a mathematical concept, for example reciting “wherein the control unit is configured to perform a control value calculating process of calculating a control value for controlling the electric motor, a predetermined component calculating process of calculating a predetermined component indicating characteristics of the steering device which are exhibited by controlling the electric motor using a value of a variable associated with the control value as an input,” is directed to performing a mathematical calculation to merely output a value indicating if an abnormality has occurred “and an abnormality state determining process of determining whether a mechanical abnormality has occurred in the steering device based on the predetermined component calculated in the predetermined component calculating process.”. 
Under step 2A, prong 2 the claim does not include additional elements that are sufficient enough to amount to more than the abstract idea, because the recited control unit “A steering control device that controls a steering device that turns turning wheels of a vehicle and includes an electric motor, the steering control device comprising: a control unit configured to control an operation of the steering device by controlling the electric motor,” for example is merely a generic element that links the mathematical calculation to a particular technological environment, providing nothing more than a generic structure to perform the abstract idea, and as such cannot be considered a practical application. Furthermore, “and an abnormality state determining process of determining whether a mechanical abnormality has occurred in the steering device based on the predetermined component calculated in the predetermined component calculating process.” is directed to applying the abstract idea with a generic element, merely incorporating a step to identify when an abnormality is detected with a generic control unit, lacking an element to incorporate an output of the analysis as a control signal or correct/compensate for the detected abnormality. MPEP § 2106.05(f). 
Similarly, under step 2B, the control unit would still be a general linking and insufficient to be considered significantly more than the mathematical concept. Furthermore, the court has found that the mere equivalent of reciting "apply it" does nothing to differentiate a process from its abstract idea. See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Accordingly, the claim is not patent eligible. Claims 2-7 are also rejected under 35 USC 101 by virtue of their dependency on claim 1. 
Claims 2-3, & 5-7 do not recite additional elements that amount to significantly more than the recited mathematical calculation, because the claims are insignificant extra solution activity, and data gathering steps. For example, the disturbance torque calculating process, filtering process, calculating a stickiness component, calculating a friction component and calculating an inertia component merely determine the data that is used to calculate the predetermined component and output the predetermined component as a result of the filtering, and do not perform any further functions. While the data is determined, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the mathematical calculation into a practical application because they do not impose any meaningful limits on practicing the mathematical calculation.
Claim 4 does not recite additional elements that integrate the mathematical calculation into a practical application or are considered to be significantly more, because the claimf generally links the exception to the mathematical calculation. For example, the intensity changing process is merely an element that links the filtering of the output of the abstract idea to a technological environment using generic vehicle components. Accordingly, these additional elements do not integrate the mathematical calculation into a practical application because they do not impose any meaningful limits on practicing the mathematical calculation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et. al. (U.S. Publication No. 2018/0022379).
Regarding Claim 1
Sasaki discloses “A steering control device that controls a steering device that turns turning wheels of a vehicle and includes an electric motor, the steering control device comprising: a control unit configured to control an operation of the steering device by controlling the electric motor,” (See Sasaki Fig. 4, Char. 33 “ECU”).
Sasaki discloses “wherein the control unit is configured to perform a control value calculating process of calculating a control value for controlling the electric motor,” (See Sasaki [0024] disclosing that the ECU is provided for executing various control processing to perform control of the electric motor.).
Sasaki discloses “a predetermined component calculating process of calculating a predetermined component indicating characteristics of the steering device which are exhibited by controlling the electric motor using a value of a variable associated with the control value as an input,” (See Sasaki [0006] disclosing steering force information is provided in a predetermined frequency range. The steering force information is determined based upon the steering speed and the steering torque, see [0030]).
Sasaki discloses “and an abnormality state determining process of determining whether a mechanical abnormality has occurred in the steering device based on the predetermined component calculated in the predetermined component calculating process.” (See Sasaki [0030] disclosing an abnormality detection circuit provided to judge the occurrence of an abnormality based upon steering force information.).
Regarding Claim 2
Sasaki discloses “The steering control device according to claim 1, wherein the predetermined component calculating process includes a disturbance torque calculating process of using a value of a variable associated with a torque which is output from the electric motor and a value of a state variable of the steering device which changes by controlling the electric motor as the value of the variable associated with the control value” (See Sasaki [0030] disclosing an abnormality detection section for judging the occurrence of an abnormality based upon steering torque and steering speed.).
“and calculating a torque component which affects the state variable except the torque output from the electric motor as a disturbance torque.” (See Sasaki [0047] and [0050]-[0052] disclosing the abnormality detection section determining that the abnormality has occurred when the detected torque is at a threshold level for predetermined frequency ranges for a threshold time, and extracting the frequency components of the steering torque associated with torque variations of the torsion bar.).
Regarding Claim 3
Sasaki discloses “The steering control device according to claim 2, wherein the predetermined component calculating process includes a filtering process of using the disturbance torque as an input and selectively transmitting a specific frequency component of the disturbance torque, and uses an output of the filtering process as the predetermined component.” (See Sasaki [0052] disclosing a filtering process of the steering torque associated with torque variations of the torsion bar in predetermined frequency ranges.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et. al. (U.S. Publication No. 2018/0022379) in view of Hirate et. al. (J.P. Publication No. 2014213781).
Regarding Claim 5
Sasaki discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The steering control device according to claim 1, wherein the predetermined component calculating process includes a stickiness component calculating process of calculating a stickiness component of the steering device as the predetermined component.”
Hirate discloses “The steering control device according to claim 1, wherein the predetermined component calculating process includes a stickiness component calculating process of calculating a stickiness component of the steering device as the predetermined component.” (See Hirate Abstract disclosing a viscosity component (stickiness) for generating a mechanical impedance adjustment torque. Also see Fig. 6A predefined viscosity adjustment map).
Sasaki and Hirate are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Hirate to incorporate calculating a stickiness (viscosity) component of a steering device. Doing so provides a known method in the art for electric power steering, advantageously provided to detect mechanical abnormality of a turning motor based on a stickiness component, thus it is possible to mitigate a difficult steering feeling.
Regarding Claim 7
Sasaki discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The steering control device according to claim 1, wherein the predetermined component calculating process includes an inertia component calculating process of calculating an inertia component of the steering device as the predetermined component.”
Hirate discloses “The steering control device according to claim 1, wherein the predetermined component calculating process includes an inertia component calculating process of calculating an inertia component of the steering device as the predetermined component.” (See Hirate Abstract disclosing an inertia component for generating a mechanical impedance adjustment torque. Also see Fig. 7A predefined inertial adjustment map).
Sasaki and Hirate are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Hirate to incorporate calculating an inertial component of a steering device. Doing so provides a known method in the art for electric power steering, advantageously provided to detect mechanical abnormality of a turning motor based on an inertial component, thus it is possible to mitigate a difficult steering feeling.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et. al. (U.S. Publication No. 2018/0022379) in view of Sugawara et. al. (U.S. Publication No. 2017/0166243).
Regarding Claim 6
Sasaki discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The steering control device according to claim 1, wherein the predetermined component calculating process includes a friction component calculating process of calculating a friction component of the steering device as the predetermined component.”
Sugawara discloses “The steering control device according to claim 1, wherein the predetermined component calculating process includes a friction component calculating process of calculating a friction component of the steering device as the predetermined component.” (See Sugawara Abstract and [0008] disclosing a static friction compensating section for counteracting a static friction torque of a reduction mechanism.).
Sasaki and Sugawara are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Sugawara to incorporate calculating a friction component of a steering device. Doing so provides a known method in the art for electric power steering, advantageously provided to detect mechanical abnormality of a turning motor based on a friction component, thus it is possible to mitigate a difficult steering feeling.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsubaki et. al. (U.S. Publication No. 2022/0063710) discloses a steering apparatus for vehicles, which performs disturbance compensation of a motor command value by filter processing to a detected steering angle (See abstract). Takase et. al. (U.S. Publication No. 2020/0382032) discloses a motor control unit and electric power steering apparatus, which performs disturbance estimation of current command values by performing feedback to output a disturbance compensation value based upon a deviation voltage (See abstract). Kariatsumari et. al. (J.P. Publication No. 2013038856) discloses a motor control device and electric power steering device, with a filter value correction map that changes depending upon the temperature of a steering motor, (See, [0090]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664